———————

Case 8:21-cv-01122-PX Document 2-2 Filed 05/07/21 Page1of4

 

INT
HE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND
JEFFREY O. GREINER
7333 New Hampshire Ave,
Apt 908
Takoma Park, MD 20912

Plaintiff

PERFORMANCE FOOD GROUP, INC.
12500 West Creek Parkway

Richmond, VA 23238 ~~ fp

d/b/a PERFORMANCE FOODSERVICE a8 os

1333 Avondale Road mm sp

New Windsor, MD 21776 oC 28

SERVE: Sa =e
“NATIONAL REGISTERED AGENTS, INC OF MD - Zoom oN,
2405 York Road = = oo

g on Ry

Suite 201
Lutherville Timonium, MD 20193-2264

Defendant

FRC AR KH He ee et ee fe fe ee eo ae 2 2 ee fe 32 He 2k af 2 oak oa oR RCo a ofa Rafe oka ake fe fee oo ae oe ae ae ake ake oe aks oe ea ok ok

COMPLAINT AND JURY DEMAND
COMES NOW, Plaintiff Jeffrey O. Greiner, by and through undersigned counsel, and sues

‘Defendant Performance Food Group, Inc., d/b/a Performance Foodservice, and as grounds

therefore states:

1. This matter arises out of a motor vehicle accident that occurred on April 18, 2018 at

Union Station in Washington, D.C.
2. Jurisdiction is proper in this Court as the Plaintiff resides within the County and the

Defendant is a Corporation licensed and doing business throughout that State.

STi
Deter
LI

1
 

ad

~ Case 8:21-cv-01122-PX Document 2-2 Filed 05/07/21 Page 2 of 4

3. The Plaintiff refers to and j
and incorporates the i .
gta preceding Paragraphs as if fully stated herein.

4,0 j j
n or about April 18, 20] 8, at approximately 9:40 AM, Plaintiff Greiner was working as
a Tour Guide for Big Bus Tours,

5. Plainti |
aintiff Greiner was on the upper deck of the bus which was then legally stopped at

Union Station.

6. At that same time and place, a vehicle owned by the Defendant and operated by its agent,
eee or employee negligently collided with the vehicle in which Plaintiff Greiner was riding,
7. The force of this collision was sufficient to knock Plaintiff Greiner off balance and throw

him a couple of seats from his Original position.

8. The operator of the Defendant’s vehicle owed a duty to those individuals who could
foreseeably be injured as a result of the operation of that vehicle, and specifically Plaintiff
Greiner.

“2/9: In colliding with the bus on which Plaintiff Greiner was riding, the operator of the
Defendant’s vehicle breach their duty(ies) by, among other things, failing to keep a proper

lookout, failing to pay full time and attention to their driving and the conditions that existed at

that time and location, exceeding a safe and reasonable speed under the existing circumstances,

 

failing to keep their vehicle under proper control so as to avoid a collision, failing to apply
brakes in time to avoid the collision, failing to obey the rules of the road that then and there
existed, and such other negligence and breach of duties that may be learned of during discovery
or shown during the trial of this matter.

10. The operator of the Defendant’s vehicle’s negligence was the sole cause of this

collision without any contributory negligence on the part of Plaintiff Greiner.
2

 

 
 

 

  

de ' %

Case 8:21-cv-01122-PX Document 2-2 Filed 05/07/21 Page 3 of 4

11. As a direct and proximate result of this collision, Plaintiff Greiner suffered, and will
continue to suffer, severe and permanent physical injuries, has incurred medical expenses in the
past and will continue to incur medical expenses in the future, has lost and will continue to lose
time from his employment and corresponding loss of income, has suffered a loss of economic

opportunity and earning capacity in the past and will continue to suffer such loss(es) in the future

:. and corresponding loss of income, has suffered a loss of personal property, and has suffered and

will continue to suffer from non-economic and other damages.
12. Upon information and belief, at the time of this collision the operator of the Defendant’s
employment with the Defendant.

13. Under the doctrine of respondeat superior or vicarious liability, the defendant is liable for

: any and all damages caused by the negligence of its agent, servant or employee within the during

the course and within the scope of their agency, servitude or employment.
WHEREFORE, Plaintiff Jeffrey O. Greiner Demands judgement against Defendant
hse

Performance Food Group, Inc., in an amount in excess of Seventy Five Thousand ( $75,000.00)

Dollars, along with attorney’s fees and costs as permitted by law and deemed appropriate by this

Court.

 

 

4204 Amb1&?”
Kensington Maryland 20895
Phone: 301.461.6990 /Facsimile: 443.576.0571

Tfarri8084@aol.com
Attorney for Plaintiff Greiner

 

 
f . 9

ket

Case 8:21-cv-01122-PX Document 2-2 Filed 05/07/21 Page 4 of 4

 
 

 

 

JURY DEMAND
Plaintiff Greiner demands a jury trial on all issues so trjablegma—m

ads

 
